Name: 1999/575/EC: Council Decision of 23 March 1998 concerning the conclusion by the Community of the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes
 Type: Decision
 Subject Matter: international affairs;  research and intellectual property;  environmental policy
 Date Published: 1999-08-24

 Avis juridique important|31999D05751999/575/EC: Council Decision of 23 March 1998 concerning the conclusion by the Community of the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes Official Journal L 222 , 24/08/1999 P. 0029 - 0030COUNCIL DECISIONof 23 March 1998concerning the conclusion by the Community of the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes(1999/575/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a, in conjunction with Article 228(2) and (3), first subparagraph, thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),(1) Whereas on 24 November 1986 the Council adopted Directive 86/609/EEC(4) on the approximation of laws, regulations and administrative provisions of the Member States regarding the protection of animals used for experimental and other scientific purposes, setting out common rules incorporating the principles, objectives and main provisions of the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes;(2) Whereas the provisions of the said Directive and Convention affect the conditions of production and placing on the market of products and substances the development of which involves the experiments referred to therein; whereas those provisions therefore contribute to the establishment and functioning of the internal market, the completion of which constitutes one of the chief objectives of the Community;(3) Whereas the use of primates for experimental and other scientific purposes carries the risk of suffering for those animals and therefore has to be reduced;(4) Whereas the use of primates for experimental and other scientific purposes has led to the catching of primates in the wild, and whereas, this should be avoided whenever possible in view of the suffering and losses which can arise during catching and transport;(5) Whereas the Fifth Environmental Action Programme aims at taking some positive steps towards a reduction of 50 % in the use of animals for experimentation by the year 2000; whereas this target must not, however, stand in the way of the formulation and achievement of more ambitious objectives;(6) Whereas the Community is stepping up its efforts to develop substitute methods and computer-aided simulation models, paying particular attention to the work carried out by the European Centre for the validation of alternative methods (ECVAM), so that the goal of reducing experiments on animals may be achieved in the near future;(7) Whereas the Community also endorses all projects that encourage a full and uncomplicated exchange of data on the use of animals in experiments and prescribe that unnecessary duplicate experiments must be avoided inter alia by rules for second applicants;(8) Whereas the Community signed the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes on 10 February 1987;(9) Whereas it is necessary for the Community to approve the said Convention,HAS DECIDED AS FOLLOWS:Article 1The Community shall approve the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes, subject to a reservation in respect of Article 28(1) thereof.The text of the Convention is set out in Annex A.The text of the reservation is set out in Annex B.Article 21. The President of the Council is hereby authorised to designate the person or persons empowered to deposit the instrument of approval of the Convention with the Secretary-General of the Council of Europe, as provided for in Article 31 of the Convention.2. When depositing the instrument of approval, the designated person or persons shall, in accordance with Article 34(1) of the Convention, make the reservation set out in Annex B to this Decision.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 23 March 1998.For the CouncilThe PresidentM. MEACHER(1) OJ C 200, 5.8.1989, p. 8.(2) OJ C 291, 20.11.1989, p. 43 andOJ C 269, 16.10.1995, p. 38.(3) OJ C 329, 30.12.1989, p. 10.(4) OJ L 358, 18.12.1986, p. 1.